Title: Enclosure: James McHenry to John McHenry, Junior, 20 May 1800
From: McHenry, James
To: McHenry, John, Jr.


Philadelphia 20 May 1800
Dear nephew,
You will no doubt be somewhat surprised to hear that I resigned the office of Secretary of war, the resignation to take effect on the 1st of June, on the 6th instant, and may feel perhaps a momentary regret at my leaving the administration before you had closed your political career. I will mention to you some general circumstances inducing to this event, reserving a more particular detail ’til I may have the pleasure of seeing you.
It is now reduced to a certainty, that the antifederal ticket has prevailed in the State of new york by a small majority. You will add to this the influence which some of the characters chosen into the State Legislature, (the members of which elect the electors of the President & Vice President) must enjoy in a popular assembly over inferior abilities, and men without the opportunity to be rightly informed or penetration to know when they are so.
It is also a problem, what kind, if any compromise will take place between the two parties in this State on the subject of an election law, and if a law is agreed to, for whom the federalists, should any be chosen, will vote upon the occasion. The disgust, which had been growing against Mr. Adams has been greatly augmented among these federalists by some late events.
The eastern members will return home, generally speaking more indisposed to, than desirous of the election of Mr. Adams. The same thing, in a higher degree may be said of the federal members from South Carolina.
Upon the whole the temper of the moment, and the chances are apparently decisive against Mr. Adams.
Do not believe however that any knowledge or anticipation of these dispositions or events, had the least weight in influencing to my resignation. Quite otherwise I assure you as respects myself. I had with the privity of the President taken a house in George town, a few weeks previous to the event, and made arrangements for the removal of my family thither.
We have had for some time past a disjointed cabinet, as the Aurora expresses it; in other words, Mr. Wolcott, Mr. Pickering and myself were decidedly of opinion that the mission to France might have been happily dispensed with. We thought the situation in which the country then was, the most desirable in which it could be placed, or kept, during the existence of the war in Europe, or between England and France; and that the kind of war we waged with France, gave us nothing to fear from her, effectually shut out French principles, was calculated to ensure the continuance of a growing and lucrative commerce, and preserve the friendship of England. The President disregarding these considerations, from a different view of the subject, or looking only to his own election, and measuring the operation of the mission upon it, could be well with nobody who did not think well of the mission. Upon second thoughts, Mr. Stoddert and Mr. Lee thought as he did. From that moment, I began to perceive a new set of principles were to be introduced, and that the acts of administration were, as far as practicable to be made subservient to electioneering purposes. Every day increased his alarm on this subject, and distrust of those gentlemen near him, who did not constantly feed him with news or hopes flattering to his election. At times he would speak in such a manner of certain men and things, as to persuade one that he was actually insane. For my own part, I had never taken a single step to depreciate his character or prevent his election, or expressed any public disapprobation of the mission.
In this temper of mind, and while the issue of the election in New York was dreaded, which every one said was to be decisive of his election, the federal members of Congress held a caucus, as it is called, in which, with very few exceptions, it was determined, that each member in his State would use his best endeavours to have Mr. Adams and Major General Charles Cotesworth Pinckney run for President, without giving one a preference to the other.
This arrangement, as you will conceive, increased his apprehensions to their heighth. It could not strike his or the public mind, otherwise than as an abandonment of his interest.
He requested to see me on the 5th instant. The business appeared to relate to the appointment of a Purveyor, and to disembarrass himself of any engagement on that head. This settled, he took up other subjects, became indecorous and at times outrageous. General Washington had saddled him with three Secretaries, Wolcott, Pickering, and myself. I had not appointed a gentleman in N. Carolina, the only elector who had given him a vote in that State, a captain in the army, and afterwards had him appointed a lieutenant, which he refused. I had biased General Washington to place Hamilton in his list of Major Generals, before Knox. I had Eulogized General Washington, in my report to Congress, and had attempted in the same report, to praise Hamilton. In short there was no bounds to his jealousy. I had done nothing right. I had advised a suspension of the mission. Every body blamed me for my official conduct and I must resign. I resigned the next morning. Mr. Pickering was thrown out a few days after. Mr. Wolcott is retained for a while, only because he is afraid of derangements in affairs of the Treasury. And I predict, should he be elected, (which I think cannot happen) Stoddert and Lee will be dismissed the moment he is persuaded the measure will strengthen him in his seat or answer a present or temporary purpose.
Mr. Marshall was appointed to succeed me, but declined the office. He has since been appointed to ye. office of Secretary of State, and Mr. Dexter to that of war. I incline to think that Mr. Marshall will decline this offer also, and that the office of State may be accepted of by Mr. Dexter.
I enclose you a news paper of this morning containing a letter from Mr Harper, some parts of which have relation to the subject of this letter.
Let me intreat you to pursue with unremitted attention your legal studies. You must rely upon the law not only as a profession, but if you are desirous of assisting your country at any crisis, or at any time, upon its being the best ladder to public notice or official station.
I expect to have my family fixed in Baltimore next month, and after paying some attention to my private concerns, which have greatly suffered by above four years total neglect of them, to embrace my old employments, reading and rural occupations.
I request to be respectfully presented to Judge Ellsworth Governor Davie and my dear friend Mr. Murray who regards you [with] affection and whom you cannot too much esteem and respect.

Farewell my dear Nephew, and may you continue to deserve my love and affection which you fully possess.
James McHenry
Mr. John McHenry
